     Case 2:20-cv-08448-DMG-MRW Document 1 Filed 09/15/20 Page 1 of 14 Page ID #:1



      SO. CAL. EQUAL ACCESS GROUP
 1    Jason J. Kim (SBN 190246)
      Jason Yoon (SBN 306137)
 2    101 S. Western Ave., Second Floor
      Los Angeles, CA 90004
 3    Telephone: (213) 252-8008
      Facsimile: (213) 252-8009
 4    scalequalaccess@yahoo.com
 5    Attorneys for Plaintiff
      LARRY DUNN
 6
 7
                                 UNITED STATES DISTRICT COURT
 8
                                CENTRAL DISTRICT OF CALIFORNIA
 9
10                                              Case No.:
      LARRY DUNN,
11                 Plaintiff,                   COMPLAINT FOR INJUNCTIVE
                                                RELIEF AND DAMAGES FOR DENIAL
12          vs.                                 OF CIVIL RIGHTS OF A DISABLED
                                                PERSON IN VIOLATIONS OF
13
                                                1. AMERICANS WITH DISABILITIES;
14
      PETER THONG D/B/A BIG MAMA’S              2. CALIFORNIA’S UNRUH CIVIL
15    DONUTS; JAMES L HALFERTY, AS              RIGHTS ACT;
16    PARTNER OF DUCKETT, WILSON,               3. CALIFORNIA’S DISABLED
      BLACKBURN & HALFERTY, A                   PERSONS ACT;
17    CALIFORNIA LIMITED
                                                4. CALIFORNIA HEALTH & SAFETY
18    PARTNEHRSHIP; DOES 1 to 10,               CODE;
19                 Defendants.                  5. NEGLIGENCE
20
21
22
23
24
25
            Plaintiff LARRY DUNN (“Plaintiff”) complains of Defendants PETER THONG
26
      D/B/A BIG MAMAS DONUTS; JAMES L HALFERTY, AS PARTNER OF
27
28




                                         COMPLAINT - 1
     Case 2:20-cv-08448-DMG-MRW Document 1 Filed 09/15/20 Page 2 of 14 Page ID #:2




 1    DUCKETT, WILSON, BLACKBURN & HALFERTY, A CALIFORNIA LIMITED
 2    PARTNEHRSHIP; DOES 1 to 10 (“Defendants”) and alleges as follows:
 3                                              PARTIES
 4          1.      Plaintiff is a California resident with a physical disability. Plaintiff is
 5    diagnosed with a quadriplegia C4-C5. Plaintiff requires the use of a wheelchair at all
 6    times when traveling in public.
 7          2.      Defendants are, or were at the time of the incident, the real property owners,
 8    business operators, lessors and/or lessees of the real property for BIG MAMA’S
 9    DONUTS (“Business”) located at or about 5409 N. Figueroa St., Los Angeles,
10    California.
11          3.      The true names and capacities, whether individual, corporate, associate or
12    otherwise of Defendant DOES 1 through 10, and each of them, are unknown to Plaintiff,
13    who therefore sues said Defendants by such fictitious names. Plaintiff will ask leave of
14    Court to amend this Complaint when the true names and capacities have been
15    ascertained. Plaintiff is informed and believes and, based thereon, alleges that each such
16    fictitiously named Defendants are responsible in some manner, and therefore, liable to
17    Plaintiff for the acts herein alleged.
18          4.      Plaintiff is informed and believes, and thereon alleges that, at all relevant
19    times, each of the Defendants was the agent, employee, or alter-ego of each of the other
20    Defendants, and/or was acting in concert with each of the other Defendants, and in doing
21    the things alleged herein was acting with the knowledge and consent of the other
22    Defendants and within the course and scope of such agency or employment relationship.
23          5.      Whenever and wherever reference is made in this Complaint to any act or
24    failure to act by a defendant or Defendants, such allegations and references shall also be
25    deemed to mean the acts and failures to act of each Defendant acting individually, jointly
26    and severally.
27    //
28    //



                                               COMPLAINT - 2
     Case 2:20-cv-08448-DMG-MRW Document 1 Filed 09/15/20 Page 3 of 14 Page ID #:3




 1                                 JURISDICTION AND VENUE
 2            6.    The Court has jurisdiction of this action pursuant to 28 USC §§ 1331 and
 3    1343 for violation of the Americans with Disabilities Act of 1990, (42 USC §12101, et
 4    seq.)
 5            7.    Pursuant to pendant jurisdiction, attendant and related causes of action,
 6    arising from the same nucleus of operating facts, are also brought under California law,
 7    including, but not limited to, violations of California Civil Code §§51, 51.5, 52(a), 52.1,
 8    54, 54., 54.3 and 55.
 9            8.    Plaintiff’s claims are authorized by 28 USC §§ 2201 and 2202.
10            9.    Venue is proper in this court pursuant to 28 USC §1391(b). The real
11    property which is the subject of this action is located in this district, in Los Angeles, Los
12    Angeles County, California, and that all actions complained of herein take place in this
13    district.
14                                   FACTUAL ALLEGATIONS
15            10.   On or about March 8, 2020, Plaintiff went to the Business. On or about May
16    15, 2020, Plaintiff went to the Business again.
17            11.   The Business is a donut shop business establishment, open to the public, a
18    place of public accommodation and affects commerce through its operation.
19            12.   While attempting to enter the Business during each visit, Plaintiff personally
20    encountered a number of barriers that interfered with his ability to use and enjoy the
21    goods, services, privileges, and accommodations offered at the Business.
22            13.   To the extent of Plaintiff’s personal knowledge, the barriers at the Business
23    included, but were not limited to, the following:
24                  a.    Defendants failed to comply with the federal and state standards for
25                        the parking space designated for persons with disabilities. Defendants
26                        failed to provide the parking space identification sign with the
27                        International Symbol of Accessibility.
28




                                             COMPLAINT - 3
     Case 2:20-cv-08448-DMG-MRW Document 1 Filed 09/15/20 Page 4 of 14 Page ID #:4




 1                 b.     Defendants failed to comply with the federal and state standards for
 2                        the parking space designated for persons with disabilities. Defendants
 3                        failed to post required signage such as “Van Access” or “Minimum
 4                        Fine $250.”
 5                 c.     Defendant failed to maintain the parking space designated for persons
 6                        with disabilities to comply with the federal and state standards.
 7                        Defendants failed to paint the ground as required.
 8                 d.     Defendants failed to maintain the parking space designated for
 9                        persons with disabilities to comply with the federal and state
10                        standards. Defendants failed to mark the space with the International
11                        Symbol of Accessibility.
12                 e.     Defendant failed to maintain the parking space designated for persons
13                        with disabilities to comply with the federal and state standards.
14                        Defendants failed to provide the access aisles with level surface
15                        slopes.
16                 f.     Defendant failed to maintain the parking space designated for persons
17                        with disabilities to comply with the federal and state standards.
18                        Defendants failed to provide a proper ramp for the persons with
19                        disabilities.
20          14.    These barriers and conditions denied Plaintiff the full and equal access to the
21    Business and caused him difficulty and frustration. Plaintiff wishes to return and
22    patronize the Business, however, Plaintiff is deterred from visiting the Business because
23    his knowledge of these violations prevents him from returning until the barriers are
24    removed.
25          15.    Based on the violations, Plaintiff alleges, on information and belief, that
26    there are additional barriers to accessibility at the Business after further site inspection.
27    Plaintiff seeks to have all barriers related to his disability remedied. See Doran v. 7-
28    Eleven, Inc. 524 F.3d 1034 (9th Cir. 2008).



                                             COMPLAINT - 4
     Case 2:20-cv-08448-DMG-MRW Document 1 Filed 09/15/20 Page 5 of 14 Page ID #:5




 1          16.    In addition, Plaintiff alleges, on information and belief, that Defendants
 2    knew that particular barriers render the Business inaccessible, violate state and federal
 3    law, and interfere with access for the physically disabled.
 4          17.    At all relevant times, Defendants had and still have control and dominion
 5    over the conditions at this location and had and still have the financial resources to
 6    remove these barriers without much difficulty or expenses to make the Business
 7    accessible to the physically disabled in compliance with ADDAG and Title 24
 8    regulations. Defendants have not removed such barriers and have not modified the
 9    Business to conform to accessibility regulations.
10                                    FIRST CAUSE OF ACTION
11        VIOLATION OF THE AMERICANS WITH DISABILITIES ACT OF 1990
12          18.    Plaintiff incorporates by reference each of the allegations in all prior
13    paragraphs in this complaint.
14          19.    Under the Americans with Disabilities Act of 1990 (“ADA”), no individual
15    shall be discriminated against on the basis of disability in the full and equal enjoyment of
16    the goods, services, facilities, privileges, advantages, or accommodations of any place of
17    public accommodation by any person who owns, leases, or leases to, or operates a place
18    of public accommodation. See 42 U.S.C. § 12182(a).
19          20.    Discrimination, inter alia, includes:
20                 a.     A failure to make reasonable modification in policies, practices, or
21                        procedures, when such modifications are necessary to afford such
22                        goods, services, facilities, privileges, advantages, or accommodations
23                        to individuals with disabilities, unless the entity can demonstrate that
24                        making such modifications would fundamentally alter the nature of
25                        such goods, services, facilities, privileges, advantages, or
26                        accommodations. 42 U.S.C. § 12182(b)(2)(A)(ii).
27                 b.     A failure to take such steps as may be necessary to ensure that no
28                        individual with a disability is excluded, denied services, segregated or



                                            COMPLAINT - 5
     Case 2:20-cv-08448-DMG-MRW Document 1 Filed 09/15/20 Page 6 of 14 Page ID #:6




 1                        otherwise treated differently than other individuals because of the
 2                        absence of auxiliary aids and services, unless the entity can
 3                        demonstrate that taking such steps would fundamentally alter the
 4                        nature of the good, service, facility, privilege, advantage, or
 5                        accommodation being offered or would result in an undue burden. 42
 6                        U.S.C. § 12182(b)(2)(A)(iii).
 7                 c.     A failure to remove architectural barriers, and communication barriers
 8                        that are structural in nature, in existing facilities, and transportation
 9                        barriers in existing vehicles and rail passenger cars used by an
10                        establishment for transporting individuals (not including barriers that
11                        can only be removed through the retrofitting of vehicles or rail
12                        passenger cars by the installation of a hydraulic or other lift), where
13                        such removal is readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv).
14                 d.     A failure to make alterations in such a manner that, to the maximum
15                        extent feasible, the altered portions of the facility are readily
16                        accessible to and usable by individuals with disabilities, including
17                        individuals who use wheelchairs or to ensure that, to the maximum
18                        extent feasible, the path of travel to the altered area and the
19                        bathrooms, telephones, and drinking fountains serving the altered
20                        area, are readily accessible to and usable by individuals with
21                        disabilities where such alterations to the path or travel or the
22                        bathrooms, telephones, and drinking fountains serving the altered
23                        area are not disproportionate to the overall alterations in terms of cost
24                        and scope. 42 U.S.C. § 12183(a)(2).
25          21.    Where parking spaces are provided, accessible parking spaces shall be
26    provided. 1991 ADA Standards § 4.1.2(5); 2010 ADA Standards § 208. One in every
27    eight accessible spaces, but not less than one, shall be served by an access aisle 96 in
28    (2440 mm) wide minimum and shall be designated “van accessible.” 1991 ADA



                                             COMPLAINT - 6
     Case 2:20-cv-08448-DMG-MRW Document 1 Filed 09/15/20 Page 7 of 14 Page ID #:7




 1    Standards § 4.1.2(5)(b). For every six or fraction of six parking spaces, at least one shall
 2    be van parking space. 2010 ADA Standards § 208.2.4.
 3          22.    Under the ADA, the method and color of marking are to be addressed by
 4    State or local laws or regulations. See 36 C.F.R., Part 1191. Under the California
 5    Building Code (“CBC”), the parking space identification signs shall include the
 6    International Symbol of Accessibility. Parking identification signs shall be reflectorized
 7    with a minimum area of 70 square inches. Additional language or an additional sign
 8    below the International Symbol of Accessibility shall state “Minimum Fine $250.” A
 9    parking space identification sign shall be permanently posted immediately adjacent and
10    visible from each parking space, shall be located with its centerline a maximum of 12
11    inches from the centerline of the parking space and may be posted on a wall at the
12    interior end of the parking space. See CBC § 11B-502.6, et seq.
13          23.    Moreover, an additional sign shall be posted either in a conspicuous place at
14    each entrance to an off-street parking facility or immediately adjacent to on-site
15    accessible parking and visible from each parking space. The additional sign shall not be
16    less than 17 inches wide by 22 inches high. The additional sign shall clearly state in
17    letters with a minimum height of 1 inch the following: “Unauthorized vehicles parked in
18    designated accessible spaces not displaying distinguishing placards or special license
19    plates issued for persons with disabilities will be towed always at the owner’s expense…”
20    See CBC § 11B-502.8, et seq.
21          24.    Here, Defendants failed to provide the parking space identification sign with
22    the International Symbol of Accessibility. In addition, Defendants failed to provide signs
23    stating “Minimum fine $250” or “Van Accessible.”
24          25.    For the parking spaces, access aisles shall be marked with a blue painted
25    borderline around their perimeter. The area within the blue borderlines shall be marked
26    with hatched lines a maximum of 36 inches (914 mm) on center in a color contrasting
27    with that of the aisle surface, preferably blue or white. The words "NO PARKING" shall
28    be painted on the surface within each access aisle in white letters a minimum of 12 inches



                                            COMPLAINT - 7
     Case 2:20-cv-08448-DMG-MRW Document 1 Filed 09/15/20 Page 8 of 14 Page ID #:8




 1    (305 mm) in height and located to be visible from the adjacent vehicular way. CBC §
 2    11B-502.3.3.
 3          26.      Here, Defendants failed to properly maintain the access aisles as there was
 4    no “NO PARKING” or faded blue lines on the parking surface.
 5          27.    The surface of each accessible car and van space shall have surface
 6    identification complying with either of the following options: The outline of a profile
 7    view of a wheel chair with occupant in white on a blue background a minimum 36” wide
 8    by 36” high (914 mm x 914 mm). The centerline of the profile view shall be a maximum
 9    of 6 inches (152 mm) from the centerline of the parking space, its sides parallel to the
10    length of the parking space and its lower side or corner aligned with the end of the
11    parking space length or by outlining or painting the parking space in blue and outlining
12    on the ground in white or a suitable contrasting color a profile view of a wheel chair with
13    occupant. See CBC § 11B-502.6.4, et seq.
14          28.    Here, Defendants failed to paint the International Symbol of Accessibility on
15    the surface as required.
16          29.    Under the 1991 Standards, parking spaces and access aisles must be level
17    with surface slopes not exceeding 1:50 (2%) in all directions. 1991 Standards § 4.6.2.
18    Accessible parking spaces shall be at least 96 in (2440 mm) wide. Parking access aisles
19    shall be part of an accessible route to the building or facility entrance and shall comply
20    with 4.3. Two accessible parking spaces may share a common access aisle. Parked
21    vehicle overhangs shall not reduce the clear width of an accessible route. Parking spaces
22    and access aisles shall be level with surface slopes not exceeding 1:50 (2%) in all
23    directions. 1991 Standards § 4.6.3.
24          30.    Here, there were large cracks and broken concrete on the access aisle that
25    created an uneven surface. Under the 2010 Standards, access aisles shall be at the same
26    level as the parking spaces they serve. Changes in level are not permitted. 2010 Standards
27    § 502.4. “Access aisles are required to be nearly level in all directions to provide a
28




                                            COMPLAINT - 8
     Case 2:20-cv-08448-DMG-MRW Document 1 Filed 09/15/20 Page 9 of 14 Page ID #:9




 1    surface for transfer to and from vehicles.” 2010 Standards § 502.4 Advisory. Id. No more
 2    than a 1:48 slope is permitted.
 3          31.      The cross slope of ramp surfaces shall be no greater than 1:50. Ramp
 4    surfaces shall comply with 4.5. 1991 Standards § 4.8.6. Ramps and landings with drop-
 5    offs shall have curbs, walls, railings, or projecting surfaces that prevent people from
 6    slipping off the ramp. Curbs shall be a minimum of 2 in (50 mm) high. 1991 Standards §
 7    4.8.7. Outdoor ramps and their approaches shall be designed so that water will not
 8    accumulate on walking surfaces. 1991 Standards § 4.8.8. Ground and floor surfaces
 9    along accessible routes and in accessible rooms and spaces including floors, walks,
10    ramps, stairs, and curb ramps, shall be stable, firm, slip-resistant, and shall comply with
11    4.5. 1991 Standards § 4.5.1.3
12          32.      Here, Defendants failed to provide a compliant ramp for the access aisle.
13          33.      A public accommodation shall maintain in operable working condition those
14    features of facilities and equipment that are required to be readily accessible to and usable
15    by persons with disabilities by the Act or this part. 28 C.F.R. 35.211(a).
16          34.      By failing to maintain the facility to be readily accessible and usable by
17    Plaintiff, Defendants are in violation of Plaintiff’s rights under the ADA and its related
18    regulations.
19          35.      The Business has denied and continues to deny full and equal access to
20    Plaintiff and to other people with disabilities. Plaintiff has been and will continue to be
21    discriminated against due to the lack of accessible facilities, and therefore, seeks
22    injunctive relief to alter facilities to make such facilities readily accessible to and usable
23    by individuals with disabilities.
24                                  SECOND CAUSE OF ACTION
25                      VIOLATION OF THE UNRUH CIVIL RIGHTS ACT
26          36.      Plaintiff incorporates by reference each of the allegations in all prior
27    paragraphs in this complaint.
28




                                              COMPLAINT - 9
 Case 2:20-cv-08448-DMG-MRW Document 1 Filed 09/15/20 Page 10 of 14 Page ID #:10




 1         37.    California Civil Code § 51 states, “All persons within the jurisdiction of this
 2   state are free and equal, and no matter what their sex, race, color, religion, ancestry,
 3   national origin, disability, medical condition, genetic information, marital status, sexual
 4   orientation, citizenship, primary language, or immigration status are entitled to the full
 5   and equal accommodations, advantages, facilities, privileges, or services in all business
 6   establishments of every kind whatsoever.”
 7         38.    California Civil Code § 52 states, “Whoever denies, aids or incites a denial,
 8   or make any discrimination or distinction contrary to Section 51, 515, or 51.6, is liable
 9   for each and every offense for the actual damages, and any amount that may be
10   determined by a jury, or a court sitting without a jury, up to a maximum of three times the
11   amount of actual damage but in no case less than four thousand dollars ($4,000) and any
12   attorney’s fees that may be determined by the court in addition thereto, suffered by any
13   person denied the rights provided in Section 51, 51.5, or 51.6.
14         39.    California Civil Code § 51(f) specifies, “a violation of the right of any
15   individual under federal Americans with Disabilities Act of 1990 (Public Law 101-336)
16   shall also constitute a violation of this section.”
17         40.    The actions and omissions of Defendants alleged herein constitute a denial
18   of full and equal accommodation, advantages, facilities, privileges, or services by
19   physically disabled persons within the meaning of California Civil Code §§ 51 and 52.
20   Defendants have discriminated against Plaintiff in violation of California Civil Code §§
21   51 and 52.
22         41.    The violations of the Unruh Civil Rights Act caused Plaintiff to experience
23   difficulty, discomfort, or embarrassment. The Defendants are also liable for statutory
24   damages as specified in California Civil Code §55.56(a)-(c).
25                                  THIRD CAUSE OF ACTION
26                VIOLATION OF CALIFORNIA DISABLED PERSONS ACT
27         42.    Plaintiff incorporates by reference each of the allegations in all prior
28   paragraphs in this complaint.



                                            COMPLAINT - 10
 Case 2:20-cv-08448-DMG-MRW Document 1 Filed 09/15/20 Page 11 of 14 Page ID #:11




 1         43.    California Civil Code § 54.1(a) states, “Individuals with disabilities shall be
 2   entitled to full and equal access, as other members of the general public, to
 3   accommodations, advantages, facilities, medical facilities, including hospitals, clinics,
 4   and physicians’ offices, and privileges of all common carriers, airplanes, motor vehicles,
 5   railroad trains, motorbuses, streetcars, boats, or any other public conveyances or modes
 6   of transportation (whether private, public, franchised, licensed, contracted, or otherwise
 7   provided), telephone facilities, adoption agencies, private schools, hotels, loading places,
 8   places of public accommodations, amusement, or resort, and other places in which the
 9   general public is invited, subject only to the conditions and limitations established by
10   law, or state or federal regulation, and applicable alike to all persons.
11         44.    California Civil Code § 54.3(a) states, “Any person or persons, firm or
12   corporation who denies or interferes with admittance to or enjoyment of public facilities
13   as specified in Sections 54 and 54.1 or otherwise interferes with the rights of an
14   individual with a disability under Sections 54, 54.1 and 54.2 is liable for each offense for
15   the actual damages, and any amount as may be determined by a jury, or a court sitting
16   without a jury, up to a maximum of three times the amount of actual damages but in no
17   case less than one thousand dollars ($1,000) and any attorney’s fees that may be
18   determined by the court in addition thereto, suffered by any person denied the rights
19   provided in Section 54, 54.1, and 54.2.
20         45.    California Civil Code § 54(d) specifies, “a violation of the right of an
21   individual under Americans with Disabilities Act of 1990 (Public Law 101-336) also
22   constitute a violation of this section, and nothing in this section shall be construed to limit
23   the access of any person in violation of that act.
24         46.    The actions and omissions of Defendants alleged herein constitute a denial
25   of full and equal accommodation, advantages, and facilities by physically disabled
26   persons within the meaning of California Civil Code § 54. Defendants have
27   discriminated against Plaintiff in violation of California Civil Code § 54.
28




                                           COMPLAINT - 11
 Case 2:20-cv-08448-DMG-MRW Document 1 Filed 09/15/20 Page 12 of 14 Page ID #:12




 1         47.    The violations of the California Disabled Persons Act caused Plaintiff to
 2   experience difficulty, discomfort, and embarrassment. The Defendants are also liable for
 3   statutory damages as specified in California Civil Code §55.56(a)-(c).
 4                                FOURTH CAUSE OF ACTION
 5                CALIFORNIA HEALTH & SAFETY CODE § 19955, et seq.
 6         48.    Plaintiff incorporates by reference each of the allegations in all prior
 7   paragraphs in this complaint.
 8         49.    Plaintiff and other similar physically disabled persons who require the use of
 9   a wheelchair are unable to use public facilities on a “full and equal” basis unless each
10   such facility is in compliance with the provisions of California Health & Safety Code §
11   19955 et seq. Plaintiff is a member of the public whose rights are protected by the
12   provisions of California Health & Safety Code § 19955 et seq.
13         50.    The purpose of California Health & Safety Code § 1995 et seq. is to ensure
14   that public accommodations or facilities constructed in this state with private funds
15   adhere to the provisions of Chapter 7 (commencing with Section 4450) of Division 5 of
16   Title 1 of the Government Code. The code relating to such public accommodations also
17   require that “when sanitary facilities are made available for the public, clients, or
18   employees in these stations, centers, or buildings, they shall be made available for
19   persons with disabilities.
20         51.    Title II of the ADA holds as a “general rule” that no individual shall be
21   discriminated against on the basis of disability in the full and equal enjoyment of goods
22   (or use), services, facilities, privileges, and accommodations offered by any person who
23   owns, operates, or leases a place of public accommodation. 42 U.S.C. § 12182(a).
24   Further, each and every violation of the ADA also constitutes a separate and distinct
25   violation of California Civil Code §§ 54(c) and 54.1(d), thus independently justifying an
26   award of damages and injunctive relief pursuant to California law, including but not
27   limited to Civil Code § 54.3 and Business and Professions Code § 17200, et seq.
28   //



                                           COMPLAINT - 12
 Case 2:20-cv-08448-DMG-MRW Document 1 Filed 09/15/20 Page 13 of 14 Page ID #:13




 1                                   FIFTH CAUSE OF ACTION
 2                                         NEGLIGENCE
 3          52.    Plaintiff incorporates by reference each of the allegations in all prior
 4   paragraphs in this complaint.
 5          53.    Defendants have a general duty and a duty under the ADA, Unruh Civil
 6   Rights Act and California Disabled Persons Act to provide safe and accessible facilities
 7   to the Plaintiff.
 8          54.    Defendants breached their duty of care by violating the provisions of ADA,
 9   Unruh Civil Rights Act and California Disabled Persons Act.
10          55.    As a direct and proximate result of Defendants’ negligent conduct, Plaintiff
11   has suffered damages.
12
13                                     PRAYER FOR RELIEF
14          WHEREFORE, Plaintiff respectfully prays for relief and judgment against
15   Defendants as follows:
16          1.     For preliminary and permanent injunction directing Defendants to comply
17   with the Americans with Disability Act and the Unruh Civil Rights Act;
18          2.     Award of all appropriate damages, including but not limited to statutory
19   damages, general damages and treble damages in amounts, according to proof;
20          3.     Award of all reasonable restitution for Defendants’ unfair competition
21   practices;
22          4.     Reasonable attorney’s fees, litigation expenses, and costs of suit in this
23   action;
24          5.     Prejudgment interest pursuant to California Civil Code § 3291; and
25          6.     Such other and further relief as the Court deems just and proper.
26   //
27   //
28   //



                                            COMPLAINT - 13
 Case 2:20-cv-08448-DMG-MRW Document 1 Filed 09/15/20 Page 14 of 14 Page ID #:14




 1                              DEMAND FOR TRIAL BY JURY
 2         Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff hereby
 3   demands a trial by jury on all issues so triable.
 4
 5   Dated: September 15, 2020               SO. CAL. EQUAL ACCESS GROUP
 6
 7
 8                                           By:   _/s/ Jason J. Kim____________
                                                   Jason J. Kim, Esq.
 9                                           Attorneys for Plaintiff
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                           COMPLAINT - 14
